 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDEverett Construction Company, Inc.andBobby NickWardGilco Construction CompanyandBobby Nick WardLocal Union No. 198,United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIOj (Everett Construction Company, Inc.;GilcoConstruction Company)andBobby NickWard.Cases l5-CA-3700, 15-CA-3700-2, and15-CB-1041October 31, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn June 24, 1970, Trial Examiner Wellington A.Gillis issued hisDecision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices in violation of the National Labor RelationsAct, as amended, and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Employer Respondents andthe Union Respondent filed exceptions to the TrialExaminer'sDecision and briefs and the GeneralCounsel filed a brief in support of the Trial Examin-er's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case. As we find merit in theexceptions,we hereby adopt the Trial Examiner'sfindings, conclusions, and recommendations only tothe extent consistent herewith.The Trial Examiner concluded that the Unionengaged in unfair labor practices within the meaningof Section 8(b)(2) and (1)(A) of the Act by attemptingto cause and by causing the Employers to discrimi-nate against Ward because of his nonmembership inthe Union, and the Employers engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1)of the Act by discharging Ward because of hisnonmembership in the Union.The record shows that the Union, a Louisiana labororganization, sought to relieve a local unemployment186 NLRB No. 40problem by causing employers to fill local jobs withlocal residents on a nondiscriminatory basis; and thatWard, who was not a local resident, was terminated sothat his job could be filled by a local resident. In orderto obtain its objective of preserving local jobs for localresidents, theUnion's agreements with the localIndustrial Contractors' Association (Everett, an out-of-State contractor, was not a member), in evidence asUnion's Exhibits 1 and 2, provided in part that theEmployer agreed to use the Union in hiring employ-ees; and the Union agreed to refer applicants on anondiscriminatory basis, in no way affected by unionmembership or nonmembership, but based only onqualifications, seniority (including the chronologicalorder in which the applicants applied), and residence,under rules adopted by a Joint Referral Committee.Contrary to the Trial Examiner, we do not believethat the evidence preponderates in favor of a findingthat Respondent Union and Respondent Employersviolated theAct in the discharge of Ward. Anexclusive hiring hall is notper seunlawful and it maybe implemented lawfully by a requirement that localemployees be given preference in employment oppor-tunities.While the testimony relating to the Union'sobjective in seeking to replace Ward with a localwelder makes reference to "Union men" or "localUnion men" as well as "local men," such testimony isinsufficient to rebut the substantial evidence that theUnion was very much concerned with the unemploy-ment status of local residents. The fact that suchemployees were union members does not derogatefrom the Union's lawful interest in securing employ-ment for them. The Union's objection to the employ-ment of Ward, a nonresident, on the ground that localwelders were out of work, cannot be ignored solelybecauseWard, unlike his competitors, was not amember of the Union. This circumstance creates nomore than a suspicion that the Union would not havesought his discharge, despite his out-of-town status, ifhe had been a union member.Sincewe find no record support for the TrialExaminer's conclusion that the Respondents discrimi-nated against Ward because of his nonmembership intheUnion, we shall dismiss the complaint in itsentirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS,Trial Examiner:This case washeard by meat New Orleans,Louisiana,on April 14, 1970,and is based on three separate charges filed on December 2, EVERETT CONSTRUCTION CO.2411969, and February 2,. 1970, by Bobby Nick Ward, anindividual; and upon a consolidated complaint, issued onFebruary 17, 1970, by the General Counsel for the NationalLabor Relations Board, hereinafter referred to as theBoard, against Everett Construction Company, Inc., andGilcoConstructionCompany, hereinafter referred torespectivelyasEverettConstruction and Gilco or asRespondent Companies, and Local Union No. 198, UnitedAssociationofJourneymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO, hereinafter referred to as Local198 or the Respondent Union, alleging violations of Section8(a)(1) and (3), Section 8(b)(1)(A) and (2), and Section 2(6)and (7) of the National Labor Relations Act, as amended(61 Stat. 136); and upon answers timely filed by each of theRespondents denying the commission of any unfair laborpractices.At the hearing, all parties were represented by counsel,and were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pertinent to theissues and to engagein oral argument. Subsequent to theclose of hearing, timely briefs were filed by counsel for theGeneral Counsel, the Respondent Union, and the Respon-dent Companies.Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial reliable evidence"considered along with the consistency and inherentprobabilityof testimony"(UniversalCamera Corp. v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGSAND CONCLUSIONSI.THEBUSINESSOF RESPONDENT COMPANIESRespondent Everett Construction is a Texas corporationwith its principal office and place of business located inHouston, Texas, and is engaged in the building andconstruction business. During the 12 months immediatelypreceding the issuance of the complaint, RespondentEverett Construction received in excess of $50,000 for workperformed in the State of Louisiana for United GasPipeline Company.Respondent Gilco is a Louisiana corporation with itsprincipal office and place of business located in Opelousas,Louisiana, and is engaged in the business of pipelineconstruction and equipment rental. During the 12 monthsimmediately preceding the issuance of complaint, Respon-dent Gilco performed services valued in excess of $50,000forHumble Oil and Refining Company in the State ofLouisiana. Humble Oil and Refining Company, in turn, is aDelaware corporationmaintaining places of business,terminals, and facilities in many states including Louisiana,Texas, and New Jersey, and is engaged in the manufacture,sale, transportation,and distribution of petroleum andrelated products. Humble Oil annually sells, distributes,and transports in interstate commerce products having avalue in excess of$50,000.The parties admit, and I find, that Everett Construction,Gilco,andHumble Oil are employers engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe parties admit, and I find, that Local Union No. 198,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssueWhether the termination of employment of Bobby NickWard on November 19, 1969,1 was based upon his lack ofmembership in the Union.FactsDuring the last week in October, Everett Construction, anout-of-state company, commenced preparations for theconstruction of a compressor station and meter station forUnited Gas Pipeline Company at a jobsite located some 5or 6 miles north of Opelousas, Louisiana. Initially, underthe supervision of Everett Construction's job superintend-ent, Thomas Haynie, Everett Constructionwas engaged inthe clearing, grubbing, and grading of access roads,working with equipment rented from and operated byemployees of Gilco on an hourly basis. Along about thefirstweek of November, a small number of Everett'semployees also started on the job, including some laborersdigging structural excavations, a few carpenters doing formwork, some rig welders welding pipeline for the lines, acouple of pipe fitters, and a few helper craft. A number ofthese were considered by Everett Construction to be its keyemployees and had come up from Houston, Texas, to workon the job. Among these was Bobby Nick Ward, the allegeddiscriminatee herein, who was hired as a pipe welder onNovember 3 by Haynie and who continued as an employeeon Everett Construction's payroll until November 19 whenhe, and the other welders, were terminated.At some point during this week, according to Ward'sundisputed testimony, he overheard a conversation on thejob involving Haynie, Bill West, business manager for IronWorkers Local 623, and John Trotti,assistant businessagent for the Pipe Fitters Local 198. After introducingthemselves, the Union officials asked Haynie if the job hadbeen bid in on a union job. When Haynie replied that it hadnot, the union men said they would like to talk to him andsuggested they go to Haynie's office, which they did. Later,afterTrotti and West had left the jobsite, Ward askedHaynie if the men were union representatives, to whichHaynie replied in the affirmative and asked Ward if he hada union book. Ward answered that he did not, and Haynieasked if any of the other welders had a book. Ward said hedid not know for sure, that Haynie would have to ask them.Toward the end of that first week, Sheriff Ledoux ofOpelousas asked Haynie to attend a meeting in his privateoffice. Present at thismeeting, in addition to Ledoux and1Unless otherwise noted,all dates hereinafter referto the year 1969. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDHaynie, were Albert Durbin,businessmanager for 198, andLee Fuller,assistantbusiness agent for Local 623, bothlocalsheadquarteredin BatonRouge, Louisiana. SheriffLedoux openedthemeetingby recognizing that the menwere all acquaintedwith each other,and statingthat he wasnot a construction man nor a unionman, but that he was alaw enforcementofficer and did not want nor anticipateany trouble. When Ledoux continued by asking the men toattempt toget together and to workout some agreement topreclude any problems on the job, Haynie stated that hewas willingto hire any of the local people that werequalified to do the work, that all Durbin had to do was tosend welders out and he would give them a test, and wouldhire them if they were qualified. Durbin told Haynie hecould not send anybody out there "unlessthere was anagreement signed."Haynie replied that he did not have theauthorityto signany kind of an agreement and that hewould have to contact Mr. Claude Everett, president ofEverett Construction.On Friday, November 14, after Gilco's and EverettConstruction's employees were on the job, some 10 to 15pickets,includingLocal 198's Trotti, appeared andestablished a picket line at the gate to the plantentrance.The picketing ceased prior to quitting time and no incidentsoccurred.The following Monday, November 17, some 50 to 60pickets appeared, this time blocking the gate. Haynie metTrotti at the picket line early that morning, and was toldthat theUnion was picketing Everett ConstructionCompany, and that, as job superintendent for EverettConstruction, he could not go in. Haynie went back toOpelousas to talk to the sheriff, intercepting his employeeswho were headed for the job.2 Haynie told his men to waitthere, that he would talk with the sheriff and come backand tell them what to do. Haynie went on to Opelousas,talked with Sheriff Ledoux who told him he would sendsome deputies out, and that he would have to talk with thedistrict attorney. Haynie, apparently after a short delay,returned to the picketline,meetingthe deputies as theywere leaving.Haynie was told that the sheriff'smessage,whatever it might have been, had been delivered to thepickets.When Haynie approached Trotti, however, thelatter told him that "things hadn't changed any." Hayniesaid he would like to go on in because he hadsome gasscheduled to arrive. Trotti told Haynie that the gas truckhad come, and had left after refusing to pass the picket line.Haynie left and returned to Opelousas where he againtalked to Sheriff Ledoux. Pursuant to his promise, Ledouxwentout to the picket line about 11 a.m., followed byHaynie. After talking separately with Trotti and severalpickets for a few minutes, Ledoux went over to Haynie'struck and told him that "they were not going to try andkeep me from doing my work." Once Ledoux left, however,Trotti turned to Haynie and said "that hadn't changedanything."Haynie returned to his men and told them to give theirmotel telephone numbers to his timekeeper, and for them tostay in the area, that they would not lose anytime, and thathe would be in touch with them later.Haynie, back at Opelousas, called Claude Everett inHouston, Texas, apprised him of the picket line and the factthat his employees "were unable to enter the job to work." Haynie asked Everett what course of action he shouldtake, to which Everett replied that he would come toOpelousas. Upon arriving early that night, Everett immedi-ately contacted Haynie,learningthat his employees werenot able to get on to the job and that Haynie had receivedno cooperation from the locallaw enforcementauthority asto clearing the road of pickets in order that the vehiclescould enter. Everett, aware that Gil Cortez, president ofGilco, was a lifelong friend of Sheriff Ledoux and highlythought of in the Opelousas community, telephoned Cortezand asked him to intercede for him with Ledoux to see if hecould get access to the job. Cortez agreed to do so, but, asLedoux was out of town for the evening, nothing wasaccomplished until the next day.LaterMonday night, Haynie went to Paul Ray'smotelroom where Everett Construction's welders and helperswere assembled, and told them that he wanted them to goto work the following morning and to meet him at the PureOil truckstop. At 5:30 a.m., Tuesday, November 18, the sixemployees met Haynie at the designated spot. In reply toWard's question as to whether the Company was going toreimburse the welders for any damage that might be doneto their trucks or equipment, Haynie answered that theCompany would not. Ward then asked Haynie if the sheriffor any of his deputies were going to be there, and was toldthat they would not. Haynie then told the employees that ifthey wanted to go down they could all get together and tryto go through. When Haynie told Ward, who appeared tobe the employee spokesman, however, that he could notassure them protection, Ward replied that his truck and hisequipment were his living, that he could not afford to haveit turned over or torn up, and that he did not care to crossthe picket line.3 Haynie's reply was that he understood anddid not blame the employees for their feelings, and that hehad rather not take them down to the job. Haynie told themthat it would be best for him to go and for them to stay, thathe would return shortly and tell them what to do. Haynietold them that he would pay them for standing by,apparently at the rate of $5 per hour for a 9-hour day. Theemployees were paid $9 per hour straight time for Monday,with the standby pay starting on Tuesday.According to the undisputed, but uncorroboratedtestimony ofWard, Haynie returned shortly, telling themen it was a good thing they did not go down to the plantbecause there were about 200 men there and that they hadgrabbed hold of his truck and shook it. Haynie also toldthem that he had been asked where his crew was and thathe had replied that they had bettersense thanto go down tothe picket line.Tuesday afternoon, around 2 o'clock, Haynie dropped byWard's Port Barre motel room where the employees againwere congregated, and told them that Mr. Everett was in2These employees included the three rig welders, Ward, Paul Ray, andas he so testified, thathe wasready to cross the picket line, that he wasA. J. Dupre, three helpers, and two additional welders who had just comearmed and would attempt to defend himself if there were any attempt tofrom Houston to be tested.destroy his equipment or to do him harm, I find Haynie's testimony, above,3While at some point in the conversation Ward may have told Haynie,to reflect the ultimate decision on thematter. EVERETT CONSTRUCTION CO.town, that they had not reached any agreement yet but thatthey were discussinga settlementfor an agreement with theUnion. When Ward stated that he did not feel that he couldremain theretoo long at $5 per hour standby pay, Haynietold the employees he would pay them in addition $7 perday subsistence. Haynie stated that it would probably beonly one more day before they knew one way or the otherwhat was going to happen.4At some point of time on Tuesday, November 18, Everettand Cortez got together and entered into a verbalagreement,later reduced to writing, whereby,inter aka,Gilco agreed to serve as management and personnelconsultantfor Everett Construction until the completion ofthe job at Opelousas. Everett's reason for entering into thisagreementwith Gilco was "in order that Everett Construc-tionCompany would have a local representative ofsubstance to represent them in the relations or negotiationsor other contracts we would have with the local businessinterests;with the localinterests,not just businessinterests,all local interests," and "because I felt like that we had,before theagreementwas entered into, information hadbeen given to Mr. Cortez to the effect that we were an out-of-state contractor, that we were in some peoples' opinionnot qualified to complete thejob."With thisarrangementagreed upon, that night a meetingwas held in Sheriff Ledoux's office in the St. LandryCountyCourthouse in Opelousas. In attendance, inaddition to the sheriff and his deputy, were Everett, Cortez,Trotti, and Fuller. Based upon the testimony of Everett andCortez, the owners of the two Respondent Companies andthe only two present at the meeting who testified in thisproceeding,there isno question but that the real problemdiscussed at thismeeting,and the meeting to follow thenext morning,concerned the employment on the job of twocrafts,welders and pipefitters. Beyond that, however,because, with few exceptions, neither testified as to whosaid what to whom during the course of the 1-hour meeting,the crux of what exactly took place is not too clear. At onepoint, however, when asked by counsel what was said byTrotti as to the Union's picketing at the jobsite, Everetttestified that Trotti stated that "We were employing peoplefrom out-of-State,and that they had local people who wereout of work, and that they were insisting that the picketsremainout there until we agreed to employ these peoplewhom they referred to us." With reference to welders,Cortez testified that "they wanted local people. They hadUnion people, but local people, riding beside this job thathad topasshere to go home, really there was one inMelville, one in Krotz Springs, and one in Eunice, as Irecall."When Cortez registered concern about damage tohis equipment were he to leave it on thejobsite, Trotti toldhim he did not have to worry, that the Union would protecthis equipment and guarantee him and his operators safeaccessto and from the job. Because his operators werenonunion Cortez asked what would prevent other picketingif they agreed to work these men if they were qualified. Hewas told that the Union was not concerned with the4Haynie was operating under instructions from Everett to pay his menand have themstand by tosee what comes out of the meetings, to see"what we can do about keeping the people on5Apartfrom the agreement as to the Union's referral system,at somepoint,Trottialso submittedto Cortez awritten contract for execution by243operators or the laborers, but only with the welders andpipefitters.When Cortez asked for some guarantee thatthere would be no further work stoppagesand no violence,itwas suggested that they should contact Durbin and West,business managersof the two local craftunions,and set upa meetingfor 10 a.m. the nextmorning.On Wednesdaymorning,November 19, at the scheduledhour, with Shenff Ledoux, Everett, Cortez, Fuller, Trottiand Durbin present, the parties met at the Opelousas Inn.The Shenff opened themeeting,according to Everett, bystating its purpose; namely, "to workout an agreementwhereby we would use local people referred to us by thesetwo unions, and to also further agree that there would be nowork stoppages or slow downs or pickets, or any other labortrouble for the next 6 or 8 odd weeks that it would take tocomplete that job." After further discussion on the matter,an agreementwas reached between the Union, on onehand, and Everett Construction and Gilco on the other,whereby the employers would hire qualified local weldersand pipefitters through the Union, using the Union'sreferral system, and to pay union wages and granting unionbenefits to those referred.5Pursuant to this agreement, according to the testimony ofEverett, the Union asked Everett Construction to terminateany welders who were not from the immediate locality.According to the testimony of Cortez, in reply to hisquestion of whether the welders who had been working onthe job could "buy a book," Cortez was told that "theycould not sell books because they had too manylocal menout of work." Cortez followed this with the additionalquestion as to working permits for the welders currentlyemployed by Everett Construction, and was given the sameanswer, "too many local men that were out of work." Whenlead by counselon cross-examination,Cortez' testimonywas that he was told that the Union had too many "localUnion men out of work." Subsequently, Cortez volunteeredthe testimony that Trotti told him that "they didn't seewhere they could issue permits books (sic), because theyhad too many men out of work at this time,especially localmen."Thereafter, Cortez asked the Union people if theyhad any local welders who were certified by United Gas.When told that they had, Cortez told them to send themoutsEarlyWednesday afternoon following themeeting,Everett apprised Haynie of the agreement with the Unionwhereby they "would hire people referred to us by the twolocal craft unions . .." and asked him to convey theinformation to the men. Everett also instructed Haynie thathe was to do this through Cortez, that his need for menshould be made known to Cortez and Cortez would call theUnion hall for men.Around 2 p.m., Haynie met Ward and Dupre in a localcafe having lunch, and, according to the credited testimonyofWard, told them "well, the Company has gone Unionand they agreed to hire union personnel." When Wardqueued as to where that left them, Haynie said he had to letthem go. Ward then voiced his understanding that when athe employersSuchcontract, however,was never signed.6Contrary to the testimony of Cortezthat he didnot give the Union anorder for men,Durbin testified thatCortez gavehim an order for sixwelders forthe following morning 244DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany signs a contract with a union the employees areafforded the opportunity to join the union and to continueworking. Haynie answered that the Union would not letthem do that. Ward then asked Haynie about the possibilityof buying a book or securing a work permit, and Hayniereplied that the Union would not permit either. Hayniethen stated that he was sorry to have to let them go, but that"we are going to hire Union personnel, and they won't letus let you stay on the job, so we got to fire you." Hayniefurther told Ward and Dupre that he would pay them forthe rest of the day, plus 8 hours travel time back toHouston.?ANALYSIS AND CONCLUSIONSThe General Counsel contends that Bobby Nick Wardwas unlawfully terminated because of his lack of member-ship in the Union, and that the Union caused hisdiscriminatory termination. The Respondent Employersassert that they did not violate Section 8(a)(1) and (3) of theAct in terminatingWard because first, Ward was anindependent contractor rather than an employee subject tothe protection of the Act; and second, in any event, theyyielded to lawful union pressure to hire local residentsthrough the Union hall. Respondent Gilco argues, addi-tionally, that it was not a joint employer with EverettConstruction and therefore cannot be held responsible forWard's termination. Further, both Respondent Employerstake the position that,assuming,arguendo,an unlawfulpurpose by the Union, the Union and not the Employersshould be held liable for remedying the unfair laborpractices.The Respondent Union alleges that it did notcause or attempt to cause Ward's discharge, and asserts ineffect that Ward's termination was the result of the Union'slawful attempt to secure an agreement where by EverettConstruction would employ local labor on the job.With respect to the first contention raised by theRespondent Employers, the record reveals that Ward wasemployed by Everett Construction's superintendent Haynieas a pipe welder or rig welder, that, apart from the first fewdays when he performed routine unloading of trucks, Wardperformed welding functions under Haynie or the weldingforeman from whom he received his instructions. Wardowned his own I-ton truck and his tools and weldingequipment, the latter valued at approximately $5,000. Hecarried his own standard liability and collision insurancepolicy on his truck but none on his equipment. Ward washourly paid at the rate of $9, with neither social security norwithholding tax deducted from his paycheck. He workedirregular hours as directed by Haynie, and was supplied ahelper hired by Everett Construction. The latter, whichcarriedworkman's compensation insurance for him,supplied the materials with which Ward worked, includingall of the pipe and fittings. The amount of time Ward andthe other welders worked was entirely regulated by theCompany.While Ward's employee status differed somewhat fromthat of the normal employee working for an employer, thefact remainsthat Everett Construction had the right tocontrol, and in fact, through Haynie, did control, Ward inthe performance of his daily duties.In a recentcase wherethe employer raised the precise argumentunder a similarfact situation, the Board found contract welders to beemployees rather than independent subcontractors.8 Ac-cordingly, I find without merit the assertion of theRespondents that Ward was not an employee entitled to theprotection of the Act.Skipping for the moment the crucial issue raised by thepleadings, and treating with theassertionof Gilco that itwas not a joint employer with Everett Construction, wemust first look to theagreementverbally entered into byEverett and Cortez on November 18, and executed inwriting on November 25. In addition to naming Gilco asmanagementand personnel consultant on the job forEverett Construction, the agreement provides that Gilcoshall:(1) Publicly represent Gilco Construction Company tobe the general labor subcontractor to Everett Construc-tion for the term of theagreement.(2)Handle all negotiations and contracts with thePipefitters Local and Ironworkers Local which will benecessary to obtain competent personnel of these craftstoman the job: advise the Locals of the reasons thatincompetent craftsmenmustbe terminated and/orreplaced; and in general perform other duties whichmay be necessary to maintain good relations with theUnion Locals.(3)Aid and assist the Job Superintendent to obtainother personnel and/or equipment which may berequired to properly prosecute the work.(4) Perform public relation and coordination functionsthatmay be required to insure that the local lawenforcement authorities carry out the agreements whichweremade to the end that there will be no morepicketing or other forms of work interruptions prior tothe completion of the project, and(5)Perform other duties as may be subsequentlymutually agreed upon.The agreement further provides that Everett ConstructionCompany shall:(1) Provide full supervision necessary for the executionof the work, other than that specifically assigned to theconsultant.(2) Pay all bills and be responsible for all claims or othercosts arising out of the performance of the work.(3) Pay Gilco a fee of $5,000 for the performance of itsduties.While there is no question but that Everett Construction,through its superintendent, Haynie, retained responsibilityfor all financial obligations under its contract with UnitedGas Pipeline Company andremainedresponsible for thesupervision of its employees on the job, the record revealsthat, in carrying out its responsibilities under the agree-ment,Gilco's president, Cortez, handled the negotiationswith the Unions during themeetingshere involved, andrepresented Gilco to be the contractor on the jobsite. Thus,Cortez was the one who, once the referral agreement with7Haynie testified that he merely told them that they were going to havebooks and stuff."to hire local people, that permits and cards were out because he had been8LocalUnion 224 and Local Union 830, United Association oftold that"they had people that was [sic] unemployed that already had theJourneymen et al.,152 NLRB 902, 904. EVERETT CONSTRUCTION CO.the Union was made, told the Union to send out welders,and who, subsequently was responsible for calling theunion hall for employees as needed by Haynie on the job.Cortez, acting for Gilco, as a separate entity, signed theUnion's trust fund agreement along with Everett. TheEighth Circuit in its decision in theNew Madridcase, heldthat an important test of employership under the Act, iswhether the contract either expressly or by implicationgives the nonoperating employer "any voice whatsoever inthe selecting or discharging of employees, in the fixing ofwages for such employees, or in any other element of laborrelations, conditions and policies in the plant."9 Primarilybecause of Gilco's role under the agreement with EverettConstruction as to the employment of competent person-nel, I am of the opinion, and so find, that, for the purposesof the Act, Gilco meets the test of employership as set forthby the Court in theNew Madriddecision. Accordingly Ifind without ment Gilco's argument that it is not a jointemployer with Everett Construction and responsible forWard's termination.Turning now to the real issue in this proceeding. Overlysimplified, the facts reveal that, on November 3, at theoutset of the job, and prior to any known union activity,Ward, an out-of-State, nonunion welder, was hired on thejob by Haynie. Two weeks later, after union picketing, acouple of union-management meetings, and the executionof a union referral agreement, Ward, and the othernonunionwelders,were terminated. The question firstarises,why the picketing? There was little testimony on this,nor is that surprising. For with one unimportant exception,Ward was the only witness to testify in this proceeding whowas not an official of one of the three Respondents.iOHowever, the hidden answer partially may well lie in thetestimony of Cortez. At one point, when asked by counsel ifthe Union, through its business manager, Durbin, statedwhy it was concerned only about welders and pipefitters,Cortez testified, "well .. . they had ones that was notworking, the one in Melville, there was one in Eunice notworking, and one in Krotz Spnngs not working. The one inMelville, the way they found out . . . he was on his wayhome . . . and he passed the job and he seen it, and hereported it to them." "They," coming from Durbin, wouldhave to refer to union people, not merely local people.iiAt a later point, Cortez testified that these three welderswho were union members contacted the union businessagent aboutthe job. This, coupled with the fact that duringthe first week that Everett'smenwere on the job, Local198's Trotti had inquired of Haynie as to whether the jobwas a union job, warrants an inferencethat the Unionfound the job to be staffed with nonunion, albeit nonlocal,welders, and that, with several out-of-work union members9N L R B v New Madrid Manufacturing Company and Harold Jones, eta!, 215 F 2d 908, 913 (C A 8)10AssistantBusinessAgent Trotti, who was among those on the picketline,was notcalled upon to testify notwithstanding that he was present atthehearingBusinessAgent Durbin did testify briefly, but was notquestioned concerning the picketing nor in fact concerning any demandsmade upon the Respondent Companies11The record establishes Eunice to be about 20 miles west of OpelousasOfficial notice taken of a Rand-McNally map discloses that Krotz Springsis located approximately 20 miles east of Opelousas and that Melville isperhaps 12 miles north of Krotz Springs. These towns are all within theconfinesofStLandry Parish and also within the large territorial245pressing for the jobs, the Union initiated the picketing.While it may be, as asserted by all Respondents, that theUnion was interested in Everett hiring local people, onewould have to be unduly naive to believe, under thesecircumstances, that the Union would have engaged in suchpicketing conduct and subsequent contract demands hadthese three out-of-work welders been nonunion men.Further substantiation of the validity of this inference isfound in the ironic fact that,while most of Everett's menwere from out of State, one of the welders who wassubsequently terminated along withWard was fromEunice. Thus, one of the results of the picketing and theUnion-Company agreement was the replacement of anonunion welder with a Union welder from the same town.When questioned on the witness stand concerning why thedischarge of this Eunice employee who was qualified andwas local,Haynie testified that he was told to terminatehim, that he "was under the impression that we was goingto use people referred through the Local." 12All too frequently during the testimony concerning thisissue, attributed to Trotti or to Durbin or to the Union byEverett, Cortez, and Haynie, was the word "they." Thus,"we were employing people from out of State, and thattheyhad local people whowereout of work ..-theyhadUnion people, but local people, riding beside this job . .-theUnion had too many"localUnion menout ofwork;"-". . . becausetheyhad too many men out of workat this time, especially local men."When, during discus-sions such as here, union officials are pressing companyofficials for jobs, in using the word "they" in the contextabove quoted, again, one would have to be pretty naive tobelieve that the union officials were not talking about theirunion members.Under all of the circumstances, I find that the Union'spurpose in picketing Respondents' Opelousas project wastopressureEverettConstruction into replacing hisnonunion welders with out-of-work Union men fromwithin Local 198's territorial jurisdiction. I further find,contrary to the assertion of the Respondent Companiesthat, at some point prior to their capitulation, Everett andCortez were well aware of what the Union was attemptingto accomplish. Nor am I inclined, under these circum-stances, to believe that the Union was truthfully interestedin "local" people, apart from local Union people. The onlyspecific reference on the record to men who were out ofwork and wanting jobs was to the three union people fromEunice,Krotz Spnngs, and Melville. There was noindication at any time that any person from the immediateOpelousas area was interested in the project. In fact,Durbin testified that under their referral system peoplewould be referred out of Local 198's hiring hall in BatonjurisdictionofLocal 198 which extends from Baton Rouge,where itoperates its hiring hall, some 60 miles to Opelousas,southeast to MorganCity, northeast to Gramercy, and then northwest to Baton Rouge12Earlier the cross-examination of Haynie went as followsQWas he terminated along at the same time with Mr Ward?A Yes, he wasQ But not because he wasn't local?A NoQWhy was he terminated?AWell, I was under the impression we terminated them allQWhy, because they didn't have Union cards?AWell, I don't know 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDRouge,60 milesaway, to jobs in St. Landry Parish, which,of necessity, would include the Opelousas project. There-fore, I find that the Union was interested in jobs for localpeople only to the extent that such local people weremembers of the Union within its territorial jurisdiction, andthus, that the alleged premise upon which the RespondentUnion,as well asRespondent Companies, have attemptedto justify the propriety of the conduct herein charged mustfall. Further, that the understanding between Local 198 andtheRespondent Companies entailed the employment ofunion welders is apparent from Haynie's parting words toWard and his nonunion welders on November 19 to theeffect that "the Company has gone Union and they agreedto hire Union personnel," followed with "we are going tohire Unionpersonnel,and they won't let you stay on thejob, so we got.to fire you."Accordingly, I find, as alleged, that the Union unlawfullyattempted to cause and did cause Respondent EverettConstruction and Gilco to discriminatorily terminate theemployment of Bobby Nick Ward in violation of Section8(a)(3), thereby violating Section 8(b)(1)(A) and (2) of theAct. I further find, as alleged, that in succumbing to theUnion's pressures by agreeing to discharge all theirnonunion welders, including Bobby Nick Ward, andRespondents Everett Construction and Gilco, did so withknowledge of the Respondent Union's unlawful purpose inmaking its demands, and, therefore, in discriminatorilydischargingWard on November 19, 1969, and thereafterrefusing to reemploy him, Respondents Everett Construc-tion and Gilco violated Section 8(a)(1) and (3) of the Act.13Finally, counsel for the Respondent Companies asserts inhis brief that assuming,arguendo,that the Union's purposein picketing and its motive in requesting the discharge ofEverett Construction's nonunion welders was unlawful, theUnion and not the Companies should be held liable forremedying the unfair labor practices. In this regard,Respondent Companies rely onBulletin Company, et al., 14and its principle that the primary burden for restoring lossof wages resulting from employer discrimination properlyfallson the union whose unlawful pressures caused theemployer to discriminate in those instances where theemployer "took all reasonable measures required toovercome" the union's pressures, with the employer onlysecondarily liable. Contrary to the assertion of RespondentCompanies, there is no evidence here that the RespondentCompanies took any measures to resist the unlawfulpressures of Local 198,15 much less measures of the typereflected in theBulletin CompanyandZoe Chemicalcases.Therefore, finding without merit the Respondent Compa-nies' assertionin this regard, I shall recommend that theRespondent Companies be held jointly and severally liablewith Respondent Union for making Ward whole for anyloss of earnings he may have suffered as a result of thediscrimination against him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent Companies and theRespondent Union set forth in section III, above, occurringin connection with the operations of the RespondentCompanies described in section I, above, have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Everett Construction Compa-ny, Inc. and Gilco Construction Company on the one hand,and Local Union No. 198, United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, onthe other, have engaged in certain unfair labor practices, itis recommended that each cease and desist therefrom andthat each take certain affirmative action which is necessaryto effectuate the policies of the Act.It having been found that Everett Construction and GilcoConstruction, on November 19, 1969, at the request ofLocal Union No. 198, discriminatorily discharged BobbyNick Ward, it is recommended that Everett Constructionand Gilco offer Ward an equivalent position at any projecteitherRespondent Company has or may have in theimmediate future which falls within the geographicaljurisdiction of Local 198.16 It is further recommended thatEverett Construction and Gilco, jointly and severally withLocal Union No. 198, make Bobby Nick Ward whole forany loss of earnings he may have suffered as a result of thediscrimination against him from November 19, 1969, to thedate when his employment with Everett Construction andGilco would have terminated absent the discriminationcaused by Local 198, the computation to be made in themanner set forth inF.W. Woolworth Company,90 NLRB289, together with interest at a rate of 6 percent per annumas provided inIsis Plumbing & Heating Co.,138 NLRB 716.It is also recommended that Local Union No. 198 notifyEverett Construction and Gilco, and Bobby Nick Ward, inwriting, that it has no objection to the employment ofBobby Nick Ward on any project of the RespondentCompanies within its territorial area and that Local 198'sliability for further accrual of backpay shall cease 5 daysafterthegivingof such notification. It is furtherrecommended that Everett Construction and Gilco postappropriate notices at their offices and at any project onwhich they may be engaged in the southern Louisiana area,and that Local Union No. 198 post appropriate notices atitsbusiness office in Baton Rouge, Louisiana, and at anyother office or membership meeting places in the Opelou-sas, Louisiana, area.13 I must assume that the Respondent Companies have abandoned theirinitial position,articulated by counsel at the opening of the hearing, to theeffect thatWard was not fired, but that he "quit his employment byrefusing to cross a picket line."Throughout the hearing,and in their brief,Respondent Companies admittedly discharged Ward after succumbing tothe Respondent Union's demands that Everett's welders be discharged.14BulletinCompany et a!.,181NLRB No. 95. See alsoZoe ChemicalCo., Inc.,160 NLRB 1001.15The effectivepicketing commencedMonday, November 17, and theRespondents capitulated with their agreementon Wednesday, November19.16As theRespondents'UnitedGasPipeline project at Opelousas,Louisiana,was completedon March 3, 1970,the usual recommended offerof reinstatement to that project cannot be made. EVERETT CONSTRUCTION CO.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.EverettConstructionCompany, Inc., Gilco Con-structionCompany, and Humble Oil and RefiningCompany are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.LocalUnionNo. 198, United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2473.By discharging Bobby Nick Ward because of hisnonmembership in the Union, the Respondent Companiesengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.By attempting to cause and by causing the Respon-dent Companies to discriminateagainstBobby Nick Wardbecause of his nonmembership in the Union, the Respon-dent Union engaged in unfair labor practices within themeaning of Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]